EXECUTION VERSION

COOPERATION AGREEMENT dated as of July 31, 2018 among:

ORCC II FINANCING LLC (“ORCC II Financing” and a “Borrower”) and OR LENDING II
LLC (“OR Lending II” and a “Borrower” and, collectively with ORCC II Financing,
the “Borrowers”); and

GOLDMAN SACHS BANK USA (“Goldman Sachs”).

Reference is made to the Credit Agreement dated as of December 1, 2017 (as
amended, modified and supplemented and in effect from time to time, the “Credit
Agreement”) among the Borrowers; the lenders thereunder (the “Lenders”),
including Goldman Sachs; Goldman Sachs, as administrative agent (in such
capacity, the “Administrative Agent”), as sole lead arranger (in such capacity,
the “Arranger”) and as syndication agent (in such capacity, the “Syndication
Agent”); State Street Bank and Trust Company, as collateral administrator and as
collateral agent (the “Collateral Agent”); and Cortland Capital Market Services
LLC, as collateral custodian (the “Collateral Custodian”). Capitalized terms
used but not otherwise defined herein have the meanings given to them in the
Credit Agreement. The parties hereto agree that this Cooperation Agreement shall
be a “Transaction Document” for all purposes of the Credit Agreement and the
other Transaction Documents.

In connection with the execution and delivery of Amendment No. 2, dated as of
July 31, 2018, to the Credit Agreement (“Amendment No. 2”), the increase of the
Commitments of the Lenders under the Credit Agreement pursuant to Amendment
No. 2, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Borrowers and Goldman Sachs hereby agree as
follows:

1. Rating of the Credit Facility. The Borrowers acknowledge that Goldman Sachs
wishes to obtain a rating of the Loans under the Credit Agreement (the “Credit
Facility”) from Kroll Bond Rating Agency Inc. (“KBRA”) or another nationally
recognized statistical rating organization selected by Goldman Sachs (KBRA or
such other rating agency, the “Rating Agency”), with a target rating of not less
than “A-(sf)” or its equivalent (the “Target Rating”).

The Borrowers and Goldman Sachs agree to make such changes, amendments or
modifications to the Credit Agreement and the other Transaction Documents as
Goldman Sachs determines in a commercially reasonable manner to be necessary to
effect the following changes:

(a) extending the current Scheduled Maturity Date to a date that that is on or
after the latest scheduled maturity date of any Collateral Obligation owned by
the Borrowers (and thereafter restricting the Acquisition of Collateral
Obligations by the Borrowers that have scheduled maturity dates falling after
such extended Scheduled Maturity Date);

(b) establishing an anticipated repayment date (the “Anticipated Repayment
Date”) that corresponds to the “Scheduled Maturity Date” as currently provided
in the Credit Agreement;

(c) providing that, if the Loans are not repaid in full prior to such
Anticipated Repayment Date, reinvestment in further Collateral Obligations will
not be permitted, and the Priority of Payments will thereafter apply all
available Interest Proceeds and Principal Proceeds to repay the Loans and other
Obligations;

(d) providing that Dispositions of Collateral Obligations and other Collateral
after the Anticipated Repayment Date will be permitted only if:

(1) the Loans and other Obligations will be repaid in full out of the proceeds
of such Disposition, and the Requisite Lenders have consented to such
Disposition; or



--------------------------------------------------------------------------------

(2) all of the Lenders have expressly consented to such Disposition; and

(e) clarifying the roles of the Administrative Agent and the Calculation Agent
under the Credit Agreement and other Transaction Document and assigning certain
material decisions made in the discretion of the Administrative Agent to either
the Calculation Agent or the Requisite Lenders.

The Borrowers further agree to use commercially reasonable efforts, upon request
of Goldman Sachs, to (i) make such further changes identified by Goldman Sachs
or the Rating Agency as may be necessary or desirable to obtain the Target
Rating and (ii) simplify the dispute resolution mechanics in the Margining
Agreement.

The Borrowers further agree to use commercially reasonable efforts, upon request
of Goldman Sachs, to cooperate with Goldman Sachs and the Rating Agency in
obtaining the Target Rating on the Credit Facility, including (x) from time to
time, delivering financial and other information regarding the Borrowers, the
Fund, the Sponsor, the Collateral Obligations and the other Collateral,
(y) participating in meetings with the Rating Agency with respect thereto, and
(z) executing such other documents, and taking such other actions, as may be
required by Goldman Sachs or the Rating Agency in connection with obtaining such
Target Rating.

Other than to the extent reasonably necessary to implement the changes in
clauses (a) through (e) above, nothing in this Cooperation Agreement shall
require the Borrowers or Goldman Sachs to agree to any change or modification to
the Transaction Documents that materially modifies any economic term of the
Transaction Documents.

2. Syndication. The Borrowers acknowledge that Goldman Sachs expects to
syndicate the Credit Facility. If Goldman Sachs successfully syndicates the
Credit Facility (as determined by Goldman Sachs in its reasonable discretion)
and sells all or a portion of its Loans and Commitments to one or more assignees
(the “Syndicated Amount”), Goldman Sachs shall pay or reimburse to the
Borrowers, on or reasonably promptly following the closing of such syndication,
an amount equal to 50% of the amount equal to (i) the Net Economic Benefit minus
(ii) the reasonable expenses of Goldman Sachs relating to such syndication
(determined on a net present value basis taking into account the costs
reasonably determined by Goldman Sachs to be incurred on a running basis after
giving effect to such syndication), provided that the amount payable by Goldman
Sachs shall not be less than zero and no amount related to the Net Economic
Benefit will be payable by the Borrowers to Goldman Sachs.

The “Net Economic Benefit” is an amount equal to the excess of (i) the estimated
interest expense to the Borrower on the Syndicated Amount (based solely on the
U.S. Dollar Spread of 2.50% percent per annum, and for the avoidance of doubt
ignoring the applicable Floating Rates) assuming the terms of the Facility as of
the Initial Credit Date (adjusted for the extensions set forth in Amendment
No. 2 to the Credit Agreement) otherwise remain unchanged over (ii) the
estimated interest expense of the Facility on the Syndicated Amount (based
solely on the U.S. Dollar Spread, and for the avoidance of doubt ignoring the
applicable Floating Rates) assuming the U.S. Dollar Spread on the Syndicated
Amount is equal to the effective spread to the assignees of the Syndicated
Amount, with all other economic terms being the same as the Initial Credit Date
(adjusted for the extensions set forth in Amendment No. 2 to the Credit
Agreement), as reasonably calculated by Goldman Sachs in consultation with the
Borrower. The Borrowers and Goldman Sachs understand that the foregoing
calculation of Net Economic Benefit assumes that the contractual spread payable
by the Borrowers under the Credit Agreement is not reduced as a result of the
syndication (other than as expressly set forth in Amendment No. 2 to the Credit
Agreement), and if the contractual spread is so reduced then the calculation of
Net Economic Benefit will be reasonably adjusted by Goldman Sachs to take into
account any net benefit to the Borrowers received by such reduction.

The Borrowers hereby agree to cooperate in good faith with Goldman Sachs in
connection with any such syndication of the Credit Facility and will (if
requested by Goldman Sachs) execute a syndication engagement letter with Goldman
Sachs or its affiliates with respect thereto.

 

- 2 -



--------------------------------------------------------------------------------

3. Acknowledgement. The Borrowers acknowledge and agree that Goldman Sachs’
agreement to increase its Commitments pursuant to Amendment No. 2 is made in
reliance upon the Borrowers’ agreement to the terms and conditions set forth in
this Cooperation Agreement.

4. Miscellaneous. This Cooperation Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Cooperation Agreement
by signing any such counterpart. Delivery of a counterpart by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Cooperation Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Cooperation Agreement shall be
governed by, and construed in accordance with, the law of the State of New York
without regard to conflicts of law principles that would lead to the application
of laws other than the law of the State of New York.

[remainder of page intentionally blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Cooperation Agreement to
be duly executed and delivered as of the day and year first above written.

 

ORCC II FINANCING LLC By:  

 

Name:   Title:   OR LENDING II LLC By:  

 

Name:   Title:   GOLDMAN SACHS BANK USA By:  

 

Name:   Title:   Managing Director

 

ACKNOWLEDGED AND AGREED:

OWL ROCK CAPITAL CORPORATION II,

    as Services Provider and Limited Guarantor

By:

 

 

Name:

 

Title:

 

OWL ROCK CAPITAL ADVISORS LLC,

    as Administrator for the Borrowers

By:

 

 

Name:

 

Title:

 

 

- 4 -